DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 11/16/2021.
Claims 1, 5-6, and 11 were amended.  Claims 4, 10, and 13-17 were canceled.  Claims 18-19 were added.  Claims 1-3, 5-9, 11-12, and 18-19 are presented for examination.
Response to Arguments
Applicant’s arguments, see pages 2-6, filed 11/16/2021, with respect to the rejection(s) of claim(s) 1-17 under 102 in view of Kennedy have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujimoto et al. in US Patent Application Publication 2009/0126335.  	This new ground of rejection is made against previously presented claim limitations and is thus made non-final.  If the examiner can be of assistance expediting prosecution for Applicant, the practitioner is warmly invited to telephone the undersigned for a brief interview.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. in US Patent Application Publication 2009/0126335 (hereinafter “Fujimoto”).
Regarding claim 1, Fujimoto discloses a turbine airfoil comprising: 	an outer wall (wall surface or skin including 1a, 1b, 1c, 1d; see Fig. 2A) delimiting an airfoil 
Regarding claim 2, 
Regarding claim 5, Fujimoto discloses the turbine airfoil according to claim 1, wherein the row of discrete radially running pins the last row of features along the trailing edge (see Fig. 2A; discrete radially running pins 17 are the last row of cooling feature before exhaust holes 21).
Regarding claim 18, Fujimoto discloses the turbine airfoil according to claim 1, wherein the row of discrete radially running pins 17 is axially positioned between the array of discrete fins 16 and the trailing edge 1b (Fig. 2A).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-9, 11-12, and 19 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 3, the art of record, either alone or combination, is silent to each and every limitation required of claim 3.  Fujimoto, applied above, is considered the closest art of record.  Fujimoto falls short of anticipating claim 3 in view of the claimed shelf structure.  None of the other art of record, anticipates claim 3 or suggests modifying Fujimoto to arrive at the structure of claim 3.
Regarding claim 6, this claim recites a casting core that is essentially an inverse structure of claim 1.  Claim 6, however, recites specific limitations with respect to the dimensions of through hole perforations associated with a row of discrete radially running through hole perforations that is not taught or suggested by the art of record (“each radially running through hole perforation extending from the core pressure side to the core suction side and having a length in the radial direction which is greater than a width in the axial direction”).  Fujimoto, considered the closest art of record, appears to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745